Citation Nr: 1811177	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 14, 2012, and 20 percent as of November 1, 2012, for a lumbar spine disability, 

2.  Entitlement to a rating in excess of 10 percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A March 2014 RO rating decision awarded a temporary total rating effective September 14, 2012, based on the Veteran's lumbar spine surgery.  A 20 percent rating for the lumbar spine disability was assigned effective November 1, 2012.  However, as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal, with the exception of the period for which a temporary 100 percent rating was assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.


REMAND

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Codes 5003 for degenerative arthritis and 5237 for lumbosacral strain.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

The Veteran last underwent VA examination of the low back in November 2014.  The VA examiner specified that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  A February 2014 VA examiner also indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

However, a June 2010 private treatment record contains a diagnosis of lumbar radiculopathy.  A March 2017 VA treatment record states that the Veteran had sciatica, and an August 2017 VA treatment record states that the Veteran had radiculopathy symptoms.

In light of the apparent contradiction between the VA examination reports and the private and VA treatment records, the Board finds that a more current VA examination would be helpful to properly identify what, if any, neurological impairments the Veteran experiences secondary to the service-connected lumbar spine disability.

The Veteran last underwent VA examination of the wrist in November 2014.  At the November 2016 Board hearing, the Veteran essentially asserted that his lower back and left wrist symptoms had increased in severity since the most recent examinations.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back and left wrist disabilities.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy.  The physician is specifically requested to discuss the significance, if any, of the a June 2010 private treatment record which contains a diagnosis of lumbar radiculopathy, the March 2017 VA treatment record which states that the Veteran had sciatica, and the August 2017 VA treatment record which states that the Veteran had radiculopathy symptoms.

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing for active and passive motion and weight-bearing and nonweight-bearing of the left wrist and thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of left wrist and thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the left wrist and thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding of the thoracolumbar spine is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes of intervertebral disc syndrome, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

